Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 3 of February 2022.
Claims 1-3, 5, 7, 8, 11, and 12 have been amended.
Claims 6 and 9-l0 have been cancelled.
Claims 13-14 have been added.
Claims 1-3, 5, 7, 8, and 11-14 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 101
Applicant asserts the amended independent claims are not directed to a judicial exception to patent eligibility under the Revised Guidance.  Examiner respectfully disagrees.  Step two of the Alice test is a two-prong test, where Prong I analyzes whether the claims recite an Abstract Idea, Law of Nature, or Natural Phenomenon and if so Prong II analyzes whether the claims recite additional elements that integrate the judicial exception into a practical application.  Under step 2A Prong I, the claims an IT utilization evaluation device defined at [22] as a computer or a controller having a program installed therein, where the program is designed to evaluate the degree of IT utilization by the processing units within a factory in order to display the unit with the lowest maturity level of automation is determined to be a bottleneck. These steps are directed to “Mental 
	Applicant asserts that the claimed invention recites the integration of the collection of information and mental tasks (i.e., possible judicial exceptions to eligibility) into a practical application that results in improvement of the underlying system (i.e., providing for an improvement in the productivity of the factory).  Examiner respectfully disagrees.  Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.  A proper Alice rejection has been made in accordance to the October PEG 2019 and shown below, and thus the claims are ineligible.

35 USC § 103
Applicant asserts that Greenberg fails to disclose a system including proposal processing circuitry that determines specifics of a proposal for promotion of utilization of IT. Examiner respectfully disagrees. Examiner notes that one cannot show nonobviousness by attacking 
	Applicant asserts that Greenberg and Barel fails to teach or suggest determining those specifics of the proposal in view of a current status indicated by the determination result of the maturity level in the managed process and the determination result of the maturity level in the unit processes performed by the factory.  Examiner respectfully disagrees.  The new Yigit reference teaches a method and system for visually displaying bottleneck and real-time enterprise management information in a manufacturing facility (i.e. a factory) comprised
 of several manufacturing machines.  Therefore, the combination of Greenberg, Barel, and Yigit teaches the newly amended claims as seen in further detail below under the 35 USC 103 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7, 8, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “35	…is configured to evaluate a degree of utilization of information technology in process management targeted at a managed process that is a set of unit processes performed by the factory, …to evaluate an achievement status of 
More specifically, claims 1 and 12 are directed to “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as evaluating a degree of utilization of IT and level of automation in a factory setting status and “Mathematical Concepts”, specifically “mathematical calculations” such as determining the maturity level of the process as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-3, 5, 7-8, and 11-14 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.

In particular, the independent claims 1 and 12 recite additional elements ““an information-technology-utilization evaluation device”, “a presentation circuitry”, “a proposal processing circuitry”, “a first determination circuitry”, “a graphical display” and “a graphical indication”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Further, the remaining additional element directed to displaying GUI of a balloon with a button and displaying utilization of IT in the factory reflects insignificant extra solution activities to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application.  Lastly, the claim limitation directed at “a factory” mount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to 
With respect to step 2B, examiner notes that claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “an information-technology-utilization evaluation device”, “a presentation circuitry”, “a proposal processing circuitry”, “a first determination circuitry”, “a graphical display” and “a graphical indication”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶12-14 “The IT-utilization evaluation device 100 is a computer or a controller having a program installed therein. The control unit 10 includes an automation determination unit 15 that is a first determination unit, and a scale determination unit 16 that is a second determination unit”.  Further, additional element for displaying GUI of a balloon with a button and displaying utilization of IT in the factory reflects insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).  Lastly, the claim limitation directed at “a factory” mount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application, see MPEP 2106.05(h)
As a result, claims 1 and 12 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the 
Claims 3 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a second determination circuitry and “a database server”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.
As a result, claims 3 and 11 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 3 and 11 do not recite any additional elements beyond the abstract idea.
 Claims 2, 5, 7-8, and 12-14 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 7, 8, and 11-14 are rejected under 35 U.S.C. 103 as being obvious by the combination of WO 2001008037 to Greenberg et al (hereinafter referred to as “Greenberg”) in view of US 20050040223 to Yigit et. al (hereinafter referred to as “Yigit”) and in further view of US 20080235079 to Barel et al (hereinafter referred to as “Barel”)

(A)	As per Claims 1 and 12:  
	Greenberg expressly discloses:
	an information-technology-utilization evaluation device; (Greenberg Page 6 Lines 15-24 a representative hardware environment is depicted in Figure 1, which illustrates a typical hardware configuration of a workstation in accordance with one embodiment having a central processing unit 110, such as a microprocessor, and a number of other units interconnected via a system bus 112).
	presentation circuitry; (Greenberg Page 16 Lines 12-18 the outputting of the determination of the maturity of the operations organization may be affected by way of the display 138, the speaker 128, a printer (not shown) or any other output mechanism capable of delivering the output to the user).
	proposal processing circuitry, wherein the information-technology utilization evaluation device is configured to evaluate a degree of utilization of information technology in process management targeted at a managed process that is a set of unit processes performed by the factory, the device including; (Greenberg Page 26 Lines 8-20 the term 
	
	process on a basis of the maturity level in the unit processes that are constituent elements of the managed process; (Greenberg Page 26 Lines 11-18 operational maturity is defined by a staged model, wherein an operational maturity level 500 cannot be reached until all Process Categories driving it have themselves reached a certain maturity level. Similarly, a category Capability Level 502 cannot be reached until all Process Areas 302 contained in it have reached a certain Process Capability Level 504. This staging is illustrated in Figure 5.  In the present description, Maturity Level refers to a sequence of key intermediate states leading to the goal state. Each state builds incrementally on the preceding state). 
 	the presentation circuitry is configured to present a determination result of the maturity level in the managed process and a determination result of the maturity level in the unit processes performed by the factory; (Greenberg Page 44-45, Lines 25-11 the final findings presentation is developed by the team to present to the sponsor and the IT organization the strengths and weaknesses observed for each Process Area within the assessment scope, the ratings of each Process Area, and the maturity level rating if desired by sponsor. The final findings presentation is developed by the team to present to the sponsor and the IT organization the strengths and weaknesses observed for each Process Area within the assessment scope, the ratings of each Process Area, and the maturity level rating if desired by sponsor).
 	the presentation circuitry is configured to display the determination result…; (Greenberg Page 16 Lines 12-18 the outputting of the determination of the maturity of the 
	
	Although Greenberg teaches workstation comprising of a display and other peripherals in order to calculate the maturity level of an IT organization and consequently display the results to the user it doesn’t expressly disclose that taking place within a factory or its unit processes which are comprised of GUI to display bottlenecks within the manufacturing flow, however Yigit teaches: 
	a factory; (Yigit ¶35 manufacturing status data 214 may be gathered via a barcoding system or machine sensors and/or other controls from, e.g., a coil winding machine 216, core stacking machine 218, drying/filling machine 220, active part assembly machine 222, tank/final assembly machine 224 and/or test machine 226).
	…in the unit processes performed by the factory; (Yigit ¶35 manufacturing status data 214 may be gathered via a barcoding system or machine sensors and/or other controls from, e.g., a coil winding machine 216, core stacking machine 218, drying/filling machine 220, active part assembly machine 222, tank/final assembly machine 224 and/or test machine 226).
	…including a graphical display of the unit processes performed by the factory and a graphical indication of a bottleneck in the unit processes; (Yigit ¶90-91 referring now to FIGS. 8-17, there are illustrated several exemplary graphical user interfaces that are provided to the user to query various KPIs and output results with respect to various machines, WOs, and facilities.  With particularity to determining bottlenecks, FIG. 11 illustrates an overall manufacturing flow including the critical measurements. The bottleneck resource is marked in red if utilization close to 100%).
the graphical indication of the bottleneck is displayed as a balloon including a button, and when the button is manipulated, the presentation circuitry displays the determined specifics of the proposal for promotion of utilization of information technology in the factory; (Yigit ¶91 by clicking on the bottleneck resource, the user will be able to see the detailed information and associated graphs (shown as the dialog boxes above or below each resource in FIG. 11). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Greenberg’s display of the IT organization’s strengths and weaknesses by rating each process area and gather manufacturing data using various sensors from different equipment of Yigit as both are analogous art which teach solutions to outputting of the determination of the maturity of the operations organization as taught in Greenberg Page 16 Lines 12-18 and further query various KPIs and output results with respect to various machines to include bottleneck resources where the user can click on the bottleneck resource for additional information and associated graphs  as taught in Yigit ¶35, 90-91.
	Although Greenberg in view of Yigit teaches workstation comprising of a display and other peripherals in order to calculate the maturity level of an IT organization and consequently display the results to the user it doesn’t expressly disclose a determination circuitry to evaluate achievement status of automation and propose promotion of utilization of IT as a result of said level of IT achieved, however Barel teaches: 
	first determination circuitry to evaluate an achievement status of automation of the process management through utilization of the information technology to determine a maturity level of the automation in the managed process and a maturity level of the automation in the unit processes; (Barel ¶26 in accordance with exemplary embodiments of the 
	the proposal processing circuitry is configured to determine specifics of a proposal for promotion of utilization of information technology in view of a current status indicated by the Reply to Office Action of November 4, 2021determination result of the maturity level in the managed process and the determination result of the maturity level…; (Barel ¶57 analysis module 316 determines solutions and recommendations to achieve a target level of automated computing based on survey answers 324). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Greenberg in view of Yigit’s display of the IT organization’s strengths and weaknesses by rating each process area and have automation assessment tool define autonomic technology, processes, organization, and skill sets that apply to autonomic computing of Barel as both are analogous art which teach solutions to outputting of the determination of the maturity of the operations organization as taught in Greenberg Page 16 Lines 12-18 in view of Yigit and further determine using the analysis module solutions and recommendations to achieve a target level of automated computing based on survey answers as taught in Barel ¶26, 57.
Greenberg teaches a method in the Abstract.

(B)	As per Claim 2:  
Greenberg expressly disclose:
	wherein the maturity level represents a stage of the automation which has been achieved among stages of the process management ranging from identifying a work status in the managed process to improving productivity in the managed process; (Greenberg Pages 36-37 Lines 6-13, 30-33 the indicators determine attributes rating which then are used to determine Capability Level. The rating scale defined below is used to describe the degree of achievement of the defined capability characterized by Process Attributes. Once the appropriate rating for each Process Attribute is determined, ratings can be combined to assign the Capability Level achieved by the assessed process. Figure 9 represents the mapping of attribute ratings to the process Capability Levels determination.  As an example, to assess the capability of a particular instance of a Service Desk process, the first step is to identify if the appropriate Base Practices are performed at all. The necessary foundation for improving the capability of any process is to at least demonstrate that the Base Practices are being performed.  An IT organization can perform an assessment for a variety of reasons. An assessment can be performed in order to assess the processes in the IT operations environment with the purpose of improving its own work and service processes).    

(C)	As per Claim 3:  
Greenberg expressly disclose:
	a second determination circuitry to determine a scale level indicating a scale of the set, wherein a scale of the set represents a hierarchy of a hierarchical structure formed by an inclusion relation between the managed process and the unit processes; (Greenberg Page 165 Table 3 Pages 17-22 Process Area The Software and Data Distribution process allows software and data to be installed or Description updated on hosts, servers and workstations providing 

(D)	As per Claim 5:  
Greenberg expressly disclose:
	wherein the first determination circuitry determines the maturity level in the unit processes on a basis of settings of a connection of devices constituting a facility responsible for the unit processes; (Greenberg Pages 36-37 Lines 33-4 and Page 205 Table 1 Process Area Description: Capacity Planning attempts to ensure that the adequate resources will be in place to meet Description SLA requirements Resources include physical facilities, computers, memory, disk space, communications equipment, and personnel Capacity Planning must be done for the system as a whole so that the planners can understand how the capacity of one portion of the system affects the capacity of another Due to the large number of components typically found within a 

(E)	As per Claim 7:  
Greenberg expressly disclose:
	wherein the presentation circuitry displays the determination results along with a display of a connection state between the unit processes included in the managed process; (Greenberg Pages 16, 45 Lines 13-18, 15-20 the outputting of the determination of the maturity of the operations organization may be affected by way of the display 138, the speaker 128, a printer (not shown) or any other output mechanism capable of delivering the output to the user. It should be understood that the foregoing components need not be resident on a single computer, but also may be a component of either a networked client and/or a server.  The final assessment results are presented to the client sponsor. During the final presentation, the assessment team must ensure that the IT organization understands the issues that were discovered during the assessment and the key issues that it faces). 

(F)	As per Claim 8:  
Greenberg expressly disclose:
	wherein the presentation circuitry displays the determination results along with a display of an inclusion relation between the managed process and the unit processes; (Greenberg Pages 16, 44-45 Lines 13-18, 25-15 the outputting of the determination of the maturity of the operations organization may be affected by way of the display 138, the speaker 128, a printer (not shown) or any other output mechanism capable of delivering the output to the user. It should be understood that the foregoing components need not be resident on a single computer, but also may be a component of either a networked client and/or a server.  The final findings presentation is developed by the team to present to the sponsor and the IT organization the strengths and weaknesses observed for each Process Area within the assessment scope, the ratings of each Process Area, and the maturity level rating if desired by sponsor). 
 
(G)	As per Claim 11: 
	Although Greenberg in view of Yigit and in further view of Barel teaches workstation comprising of a display and other peripherals in order to calculate the maturity level of an IT organization and consequently display the results to the user it doesn’t expressly disclose an automation assessment tool, however additionally Barel teaches: 
	a database server to hold therein information about promotion of utilization of information technology; (Barel ¶59 automation assessment tool 310 may be an expert system that crawls through corporate databases and may infer information to create analysis output 326).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Greenberg in view of Yigit and in further view of Barel’s display of the IT organization’s strengths and weaknesses by rating each process area and create analysis output of Barel as both are analogous art which teach solutions to outputting of the determination 

(H)	As per Claim 13: 
	wherein the proposal processing circuitry is configured to determine the specifics of the proposal…; (Greenberg Page 26 Lines 8-20 the term Maturity, in the overall context of present invention, is applied to an IT organization as a whole. The Maturity Level is determined by the Capability Level of the four Process Categories: Service Management, Systems Management, Managing Change, and IT Operations.  In the present description, Maturity Level refers to a sequence of key intermediate states leading to the goal state. Each state builds incrementally on the preceding state).
	Although Greenberg in view of Yigit and in further view of Barel teaches workstation comprising of a display and other peripherals in order to calculate the maturity level of an IT organization and consequently display the results to the user it doesn’t expressly disclose the use of IT to promote remedial actions, however additionally Barel teaches: 
	…for promotion of utilization of information technology on the basis of a remedial measure taken in an instance similar to the current status; (Barel ¶69 Automation capabilities of an enterprise include, for example, the ability to be self-configuring, the ability to be self-healing, the ability to be self-optimization, and the ability to be self-protecting. A self-configuring environment can dynamically configure itself on-the-fly and can adapt itself to the deployment of new components or changes with minimal human intervention. A self-healing IT environment can 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Greenberg in view of Yigit and in further view of Barel’s display of the IT organization’s strengths and weaknesses by rating each process area and have the ability to be self-configuring, the ability to be self-healing, the ability to be self-optimization, and the ability to be self-protecting of Barel as both are analogous art which teach solutions to outputting of the determination of the maturity of the operations organization as taught in Greenberg Page 16 Lines 12-18 in view of Yigit  and in further view of Barel and further have IT environment initiate corrective action without disrupting users or services as additionally taught in Barel ¶59.

(I)	As per Claim 14: 
	wherein the proposal processing circuitry is configured to determine the specifics of the proposal…; (Greenberg Page 26 Lines 8-20 the term Maturity, in the overall context of present invention, is applied to an IT organization as a whole. The Maturity Level is determined by the Capability Level of the four Process Categories: Service Management, Systems Management, Managing Change, and IT Operations.  In the present description, Maturity Level refers to a sequence of key intermediate states leading to the goal state. Each state builds incrementally on the preceding state).
	Although Greenberg in view of Yigit and in further view of Barel teaches workstation comprising of a display and other peripherals in order to calculate the maturity level of an IT organization and consequently display the results to the user it doesn’t expressly disclose data  
…on the basis of information on a device that is regarded as a bottleneck and information on an additional device that can be combined with the device that is regarded as the bottleneck; (Yigit ¶90-92 utilization of the machines, Mean time to repair, Work in Progress (WIP), Throughput Lead Time, employees, periods of time, dates, work centers, work stations, etc. to obtain enterprise performance information.  Operations personnel often try to make sure that bottleneck resource never starved because of material or subassembly supply. The WIP quantities show whether there is enough material or subassembly before the bottle neck station. Utilization may be tracked through charts to assess the load for the bottleneck resource. An exemplary utilization graph is illustrated in FIG. 17, which also shows the on/off status of a machine).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Greenberg in view of Yigit and in further view of Barel’s display of the IT organization’s strengths and weaknesses by rating each process area and have utilization of the machines, Mean time to repair, Work in Progress (WIP), Throughput Lead Time, employees, periods of time, dates, work centers, work stations, etc. to obtain enterprise performance informationof Yigit as both are analogous art which teach solutions to outputting of the determination of the maturity of the operations organization as taught in Greenberg Page 16 Lines 12-18 in view of Yigit  and in further view of Barel and further have the WIP quantities show whether there is enough material or subassembly before the bottle neck station while utilization may be tracked through charts to assess the load for the bottleneck resource as additionally taught in Yigit ¶90-92.
 
	…for promotion of utilization of information technology…; (Barel ¶69 Automation capabilities of an enterprise include, for example, the ability to be self-configuring, the ability to be self-healing, the ability to be self-optimization, and the ability to be self-protecting).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Greenberg in view of Yigit and in further view of Barel’s display of the IT organization’s strengths and weaknesses by rating each process area and have the ability to be self-configuring, the ability to be self-healing, the ability to be self-optimization, and the ability to be self-protecting of Barel as both are analogous art which teach solutions to outputting of the determination of the maturity of the operations organization as taught in Greenberg Page 16 Lines 12-18 in view of Yigit  and in further view of Barel and further have IT environment initiate corrective action without disrupting users or services as additionally taught in Barel ¶59.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        2/17/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623